Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10(c) FORM OF AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF TIAA-CREF USREF I REIT, LLC (a Delaware limited liability company) , 2008 TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 1 ARTICLE 2 ORGANIZATION 5 2.1 Formation 5 2.2 Name 5 2.3 Certificate 5 2.4 Principal Place of Business 5 2.5 Registered Office and Registered Agent 5 2.6 Term 6 2.7 Purposes and Powers 6 2.8 Effectiveness of this Agreement 8 2.9 Qualification as a Real Estate Investment Trust 9 ARTICLE 3 CAPITAL 9 3.1 Interests in the REIT 9 3.2 Issuance of Interests in the REIT 10 ARTICLE 4 DISTRIBUTIONS 10 4.1 Cash Distributions 10 4.2 Withholding 10 ARTICLE 5 MEMBERS 11 5.1 Limitation of Liability 11 5.2 No Termination 11 ARTICLE 6 EXCESS SHARE PROVISIONS 11 6.1 Definitions 11 6.2 Ownership Limitation 13 6.3 Excess Shares 14 6.4 Prevention of Transfer 15 6.5 Notice 15 6.6 Information for the REIT 15 -i- TABLE OF CONTENTS Page 6.7 Other Action by Managers 15 6.8 Ambiguities 16 6.9 Modification of Existing Holder Limits 16 6.10 Increase or Decrease in Ownership Limit 16 6.11 Limitations on Changes in Existing Holder and Ownership Limits 16 6.12 Waivers by Managers 17 6.13 Severability 17 6.14 Trust for Excess Shares 17 6.15 Distributions on Excess Shares 17 6.16 Voting of Excess Shares 17 6.17 Non-Transferability of Excess Shares 18 6.18 Call by the REIT on Excess Shares 18 ARTICLE 7 TRANSFERS 19 7.1 Transfer of Interests in the REIT 19 ARTICLE 8 MANAGERS 20 8.1 Appointment of the Managers 20 8.2 Rights, Duties and Powers of the Managers 20 8.3 Limitation on Managers Authority 21 8.4 Other Activities 21 8.5 Limitation on Liability 22 8.6 Indemnification 22 ARTICLE 9 DISSOLUTION AND TERMINATION 24 9.1 Events of Dissolution 24 9.2 Application of Assets 25 9.3 Procedural and Other Matters 26 ARTICLE 10 APPOINTMENT OF ATTORNEY-IN-FACT 26 10.1 Appointment and Powers 26 -ii- TABLE OF CONTENTS Page 10.2 Presumption of Authority 27 ARTICLE 11 MISCELLANEOUS PROVISIONS 27 11.1 Notices 27 11.2 Access to Information; Books and Records 27 11.3 Word Meanings 28 11.4 Successors 28 11.5 Amendments 28 11.6 Waiver 28 11.7 Applicable Law 28 11.8 Title to REIT Assets 28 11.9 Severability of Provisions 29 11.10 Headings 29 11.11 Further Assurances 29 11.12 Counterparts 29 11.13 Entire Agreement 29 11.14 Jurisdiction; Venue 29 EXHIBIT A Members of the REIT -iii- FORM OF AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF TIAA-CREF USREF I REIT, LLC (a Delaware limited liability company) THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of TIAA-CREF USREF I REIT, LLC, a Delaware limited liability company (the REIT), dated and effective as of , 2008, is entered into by and among , , TIAA-CREF U.S. Real Estate Fund I, L.P., a Delaware limited partnership (the Fund), and those other Persons who have executed this Agreement or a counterpart hereof, or who become parties hereto pursuant to the terms of this Agreement. W I T N E S S E T H WHEREAS, the REIT was formed on February 2, 2007, at which time the Certificate was filed with the Secretary of State of Delaware; WHEREAS , Thomas C. Garbutt, Philip J. McAndrews, Suman P. Gera and Mark J. Wood have agreed to act as Managers of the REIT; WHEREAS, as of the date hereof the Fund is the sole Member of the REIT; WHEREAS, the Fund, in its capacity as the sole Member, adopted a Limited Liability Company Agreement of the REIT, dated as of February 2, 2007; WHEREAS, the REIT will elect to be taxed as a real estate investment trust under Sections 856-860 of the Code; and WHEREAS, the parties hereto desire to amend and restate the original Limited Liability Company Agreement of the REIT as herein set forth, and this Agreement shall constitute the limited liability company agreement (within the meaning of the Act) of the REIT, and shall be binding upon all Persons now or at any time hereafter that are Members. NOW, THEREFORE, in consideration of the mutual covenants and obligations set forth in this Agreement, and of other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto, intending legally to be bound, hereby agree as follows: ARTICLE 1 DEFINITIONS Capitalized terms used in this Agreement (including exhibits, schedules and amendments) shall have the meanings set forth below or in the Section of this Agreement referred to below, except as otherwise expressly indicated or limited by the context in which they appear in this Agreement. All terms defined in this Agreement in the singular have the same meanings when used in the plural and vice versa. Accounting terms used but not otherwise defined shall have the meanings given to them under generally accepted accounting principles. References to Sections, Articles and Exhibits refer to the sections and articles of, and the exhibits to, this Agreement, unless the context requires otherwise. Act means the Delaware Limited Liability Company Act, as amended. Affiliate means, when used with reference to a specified Person, (i) any Person that directly or indirectly through one or more intermediaries controls or is controlled by or is under common control with the specified Person, (ii) any Person who is an officer, partner, member or trustee of, or serves in a similar capacity with respect to, the specified Person or of which the specified Person is an officer, partner, member or trustee, or with respect to which the specified Person serves in a similar capacity, (iii) any Person who, directly or indirectly, is the beneficial owner of 10% or more of any class of voting securities of, or otherwise has a substantial beneficial interest in, the specified Person or of which the specified Person is directly or indirectly the owner of 10% or more of any class of voting securities or in which the specified Person has a substantial beneficial interest, and (iv) any relative or spouse of the specified Person. An Affiliate of the Fund, the Fund General Partner or the REIT does not include a Person who is a partner in a partnership or joint venture with the REIT or with any Affiliate of the REIT, which Person is not otherwise an Affiliate of the Fund, the Fund General Partner or the REIT. Agreement means this Amended and Restated Limited Liability Company Agreement, as it may be amended, restated, supplemented or otherwise modified from time to time as herein provided. Asset Management Agreement means that certain Asset Management Agreement entered into by and among the Fund, the Fund General Partner and the Asset Manager, as amended from time to time in accordance with the terms thereof. Asset Manager means Teachers Advisors, Inc., a Delaware corporation, in its capacity as the asset and investment manager of the Fund, or any successor thereto. Capital Contribution means the amount of cash contributed to the REIT by a Member as set forth on Exhibit A . Certificate means the Certificate of Formation of the REIT, as originally filed with the office of the Secretary of State of the State of Delaware on February 2, 2007, as amended, restated, supplemented or otherwise modified from time to time as herein provided. 2 Code means the Internal Revenue Code of 1986, as amended from time to time, and any subsequent U.S. federal law of similar import, and, to the extent applicable, any Treasury Regulations promulgated thereunder. Entity means any general partnership, limited liability company, proprietorship, corporation, joint venture, joint-stock company, limited partnership, limited liability partnership, business trust, firm, trust, estate, governmental entity, cooperative, association or other foreign or domestic enterprise. Fund has the meaning ascribed thereto in the first paragraph of this Agreement, in its capacity as the sole Member of the REIT, including, without limitation, any successor or assign of the Fund. Fund Agreement means that Amended and Restated Limited Partnership Agreement of the Fund, dated as of , 2008, as such Agreement may be amended, supplemented, restated or otherwise modified from time to time. Fund General Partner means TIAA-CREF USREF I GP, LLC, a Delaware limited liability company, as the general partner of the Fund, and any Person admitted as a successor or additional general partner of the Fund in accordance with the Fund Agreement. Indemnified Parties has the meaning ascribed thereto in Section 8.5(a) . Liquidator has the meaning ascribed thereto in Section 9.2 . Manager or Managers means any manager or managers of the REIT designated from time to time in accordance with Section 8.1 , each of which shall be deemed to be a manager within the meaning of the Act. If at any time there is only one Manager, all references to Managers in this Agreement shall be deemed to refer to such Manager, who shall have all power, authority, rights and obligations of the Managers as set forth in this Agreement. Members means all Persons, including, without limitation, any successor or assign of an existing Member in accordance with the terms of this Agreement, holding interests in the REIT whose Capital Contributions have been accepted by the REIT so long as such Persons capital is invested in the REIT, and including each Person admitted as an additional Member of the REIT, as listed from time to time on Exhibit A , in such Persons capacities as members of the REIT within the meaning of the Act. Net Cash Flow means, for any period, all cash revenues and other funds received by the REIT during such period (other than Capital Contributions), plus amounts released from reserves, less all sums paid to lenders and all cash expenses, costs and capital expenditures made during such period from such sources and after setting aside appropriate reserves, as determined by the Managers in their sole discretion. Percentage Interest means, as to each Member, its interest in the REIT as determined by dividing the number of REIT Units owned by such Member by the total 3 number of REIT Units then issued and outstanding and as set forth on Exhibit A , as such exhibit may be amended from time to time. Person means any individual or Entity, and the heirs, executors, administrators, legal representatives, successors, and assigns of such Person where the context so admits. Portfolio Company means a company (whether a real estate investment trust, corporation, commingled fund or other Entity) with interests in Real Estate Assets, or that is otherwise involved in the ownership, operation, management or development of Real Estate Assets or in other real estate-related businesses or assets in which the REIT owns a direct or indirect minority or non-controlling ownership interest. Preferred Units has the meaning ascribed thereto in Section 3.1(b) . Real Estate Assets means all interests in Real Property Investments and all other real estate-related assets (including, without limitation, mortgages, participating and convertible mortgages, options, leases, and equity and debt interests in Portfolio Companies). Real Property Investment means real property in which the REIT, directly or indirectly through a subsidiary, acquires a controlling interest in whole or in part, with the proceeds of Capital Contributions or through reinvestment of Net Cash Flow (or funds that, except for such reinvestment, would be Net Cash Flow), together with all improvements on such real property and all repairs, replacements or renewals thereof and all personal property acquired, directly or indirectly, and located thereon or used in connection therewith, and in the case of any controlling interest in real property that is owned by a partnership, joint venture or other joint ownership arrangement, the term Real Property Investment includes any real property so owned or such controlling interest, as the context may allow. REIT has the meaning ascribed thereto in the preamble to this Agreement. REIT Asset means the interest of the REIT in any Portfolio Company or other Entity or security (whether in corporate securities, equity, debt or hybrid securities, partnership or joint venture interests, other contractual rights or otherwise), any Real Estate Asset or other asset owned, directly or indirectly, by the REIT, as determined by the Managers. REIT Units means the limited liability company interests in the REIT designated as such with the rights, powers and duties set forth herein, and expressed in the number set forth on Exhibit A , as such exhibit may be amended from time to time. Securities Act means the Securities Act of 1933, or any successor thereto, as amended from time to time. 4 TIAA means Teachers Insurance and Annuity Association of America, a New York corporation, and any successor or assign thereof. Transfer means to give, sell, assign, pledge, hypothecate, devise, bequeath, or otherwise dispose of, transfer, or permit to be transferred, during life or at death. The word Transfer, when used as a noun, shall mean any Transfer transaction. Treasury Regulations means the U.S. federal income tax regulations, including any temporary or proposed regulations, promulgated under the Code, as such Treasury Regulations may be amended from time to time (it being understood that all references herein to specific sections of the Treasury Regulations shall be deemed also to refer to any corresponding provisions of succeeding Treasury Regulations). Units means the limited liability company interests in the REIT, whether REIT Units or Preferred Units. ARTICLE 2 ORGANIZATION Formation . The parties hereto hereby ratify the formation of the limited liability company known as TIAA-CREF USREF I REIT, LLC as a limited liability company under the provisions of the Act. Name . The name of the REIT shall be TIAA-CREF USREF I REIT, LLC. The business of the REIT shall be conducted under such name or such other names as the Managers may from time to time designate. Certificate . The Managers, and any other Person designated by the Managers, are hereby authorized to execute, file and record all such certificates and documents, including amendments to the Certificate, and to do such other acts as may be appropriate to comply with all requirements for the formation, continuation and operation of a limited liability company, the ownership of property and the conduct of business under the laws of the State of Delaware and any other jurisdiction in which the REIT may own property or conduct business. Principal Place of Business . The principal place of business shall be located at 730 Third Avenue, New York, New York 10017-3206, or at such other location as may be designated by the Managers. Registered Office and Registered Agent . The address of the registered office of the REIT in the State of Delaware shall be 1209 Orange Street, Wilmington, Delaware 19805, or such other place as may be designated from time to time by the Managers. The name of the registered agent for service of process on the REIT in the 5 State of Delaware at such address shall be The Corporation Trust Company, or such other Person as may be designated from time to time by the Managers. Term . The term of the REIT commenced on the date of the filing of the Certificate and shall continue until dissolved pursuant to the provisions of Article 9 . Purposes and Powers . The REIT is organized for the object and purpose of making investments in Real Estate Assets, owning, managing, supervising and disposing of such investments, sharing the profits and losses therefrom and engaging in such activities necessary, incidental or ancillary thereto and to engage in any other lawful act or activity for which limited liability companies may be organized under the Act in furtherance of the foregoing. Notwithstanding any other provision of this Agreement, the REIT, and the Managers on behalf of the REIT, may execute, deliver and perform such agreements and documents as the Managers determine are necessary or desirable for the formation and organization of the REIT. Any provision herein regarding the purpose and powers of the REIT and the authorization of actions hereunder shall also apply to, and may be done through, a direct or indirect subsidiary of the REIT, except as otherwise may be expressly limited or restricted in the governing documents of such subsidiary.
